IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ASHLEY GENNOCK AND JORDAN BUDAI,            :   No. 335 WAL 2020
INDIVIDUALLY AND DERIVATIVELY ON            :
BEHALF OF ALL OTHERS SIMILARLY              :
SITUATED,                                   :   Petition for Allowance of Appeal
                                            :   from the Order of the Superior
                   Respondents              :   Court at No. 88 WDM 2020 entered
                                            :   on October 16, 2020, denying the
                                            :   Petition for Permission to Appeal
             v.                             :   from the Order of the Lawrence
                                            :   County Court of Common Pleas at
                                            :   No. 11119 of 2019 entered on
KIRKLAND'S INC.,                            :   August 20, 2020.
                                            :
                   Petitioner               :

JORDAN BUDAI, ANDREA SCIOLA, AND            :   No. 336 WAL 2020
ASHLEY GENNOCK, INDIVIDUALLY AND            :
ON BEHALF OF ALL OTHERS SIMILARLY           :
SITUATED,                                   :   Petition for Allowance of Appeal
                                            :   from the Order of the Superior
                   Respondents              :   Court at No. 89 WDM 2020 entered
                                            :   on October 16, 2020, denying the
                                            :   Petition for Permission to Appeal
             v.                             :   from the Order of the Lawrence
                                            :   County Court of Common Pleas at
                                            :   No. 10896 OF 2019 entered on
COUNTRY FAIR, INC.,                         :   August 20, 2020.
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of December, 2021, the Petitions for Allowance of Appeal

are GRANTED, the orders of the Superior Court are VACATED, and the cases are
REMANDED to the Superior Court to provide its rationale for the denial of Petitioners’

petitions for permission to appeal.




                        [335 WAL 2020 and 336 WAL 2020] - 2